Exhibit 10.15

Jan. 2012 grant document

Utilities Employees

UGI CORPORATION

2004 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE UNIT GRANT LETTER

This PERFORMANCE UNIT GRANT, dated January 1, 2012 (the “Date of Grant”), is
delivered by UGI Corporation (“UGI”) to                     (the “Participant”).

RECITALS

The UGI Corporation 2004 Omnibus Equity Compensation Plan (the “Plan”) provides
for the grant of performance units (“Performance Units”) with respect to shares
of common stock of UGI (“Shares”). The Compensation and Management Development
Committee of the Board of Directors of UGI (the “Committee”) has decided to
grant Performance Units to the Participant.

NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:

1. Grant of Performance Units. Subject to the terms and conditions set forth in
this Grant Letter and in the Plan, the Committee hereby grants to the
Participant a target award of             Performance Units (the “Target
Award”). The Performance Units are contingently awarded and will be earned and
payable if and to the extent that the performance goals and other conditions of
the Grant Letter are met. The Performance Units are granted with Dividend
Equivalents (as defined in Section 9).

2. Performance Goals.

(a) The Participant shall earn the right to payment of the Performance Units if
the performance goals described in subsection (b) below are met for the
measurement period, and if the Participant continues to be employed by, or
provide service to, the Company (as defined in Section 9) through December 31,
2014. The measurement period is the period beginning January 1, 2012 and ending
December 31, 2014.

 

1



--------------------------------------------------------------------------------

(b) The Target Award level of Performance Units and Dividend Equivalents will be
payable if UGI’s Total Shareholder Return (TSR) equals the median TSR of a peer
group for the measurement period. The peer group is the group of companies that
comprises the Russell Midcap Utilities Index, excluding telecommunications
companies, as of the beginning of the measurement period, as set forth on the
attached Exhibit A. If a company is added to the Russell Midcap Utilities Index
during the measurement period, that company is not included in the TSR
calculation. A company that is included in the Russell Midcap Utilities Index at
the beginning of the measurement period will be removed from the TSR calculation
only if the company ceases to exist as a publicly traded company during the
measurement period (including by way of a merger or similar transaction in which
the company is not the surviving company), consistent with the methodology
described in subsection (c) below. Companies that are designated at the
beginning of the measurement period as telecommunications companies in the
Russell Midcap Utilities Index shall be excluded from the TSR calculation. The
actual amount of the award of Performance Units may be higher or lower than the
Target Award, or it may be zero, based on UGI’s TSR percentile rank relative to
the companies in the Russell Midcap Utilities Index, excluding
telecommunications companies, as follows:

 

UGI’s TSR Rank (Percentile)

  

Percentage of Target
Award Earned

 

Highest

     200 % 

90th

     175 % 

75th

     150 % 

60th

     125 % 

50th

     100 % 

40th

     50 % 

less than 40th

     0 % 

The award percentage earned will be interpolated between each of the measuring
points.

(c) TSR shall be calculated by UGI using the comparative returns methodology
used by Bloomberg L.P. or its successor at the time of the calculation. The
share price used for determining TSR at the beginning and the end of the
measurement period will be the average price for the 90-day period preceding the
beginning of the measurement period (i.e., the 90-day period ending on
December 31, 2011) and the 90-day period ending on the last day of the
measurement period (i.e., the 90-day period ending on December 31, 2014),
respectively. The TSR calculation gives effect to all dividends throughout the
three-year measurement period as if they had been reinvested.

(d) The Target Award is the amount designated for 100% (50th TSR rank)
performance. The Participant can earn up to 200% of the Target Award if UGI’s
TSR rank exceeds the 50th TSR rank, according to the foregoing schedule.

(e) At the end of the measurement period, the Committee will determine whether
and to what extent the performance goals have been met and the amount to be paid
with respect to the Performance Units. Except as described in Section 3 below,
the Participant must be employed by, or providing service to, the Company on
December 31, 2014 in order for the Participant to receive payment with respect
to the Performance Units.

3. Termination of Employment or Service.

(a) Except as described below, if the Participant’s employment or service with
the Company terminates before December 31, 2014, the Performance Units and all
Dividend Equivalents credited under this Grant Letter will be forfeited.

(b) If the Participant terminates employment or service on account of Retirement
(as defined in Section 9), Disability (as defined in Section 9) or death, the
Participant will earn a pro-rata portion of the Participant’s outstanding
Performance Units and Dividend Equivalents, if the performance goals and the
requirements of this Grant Letter are met. The prorated portion will be
determined as the amount that would otherwise be paid after the end of the
measurement period, based on achievement of the performance goals, multiplied by
a fraction, the numerator of which is the number of calendar years during the
measurement period in which the Participant has been employed by, or provided
service to, the Company and the denominator of which is three. For purposes of
the proration calculation, the calendar year in which the Participant’s
termination of employment or service on account of Retirement, Disability, or
death occurs will be counted as a full year.

 

2



--------------------------------------------------------------------------------

(c) In the event of termination of employment or service on account of
Retirement, Disability or death, the prorated amount shall be paid after the end
of the measurement period, pursuant to Section 5 below.

4. Coordination with Severance Plan. Notwithstanding anything in this Grant
Letter to the contrary, if the Participant receives severance benefits under a
Severance Plan (as defined in Section 9) and the terms of such benefits require
that severance compensation payable under the Severance Plan be reduced by
benefits payable under this Plan, any amount payable to the Participant with
respect to Performance Units and Dividend Equivalents after the Participant’s
termination of employment or service shall be reduced by the amount of severance
compensation paid to the Participant under the Severance Plan, as required by,
and according to the terms of, the Severance Plan.

5. Payment with Respect to Performance Units. If the Committee determines that
the conditions to payment of the Performance Units have been met, the Company
shall pay to the Participant, between January 1, 2015 and March 15, 2015,
(i) Shares equal to the number of Performance Units to be paid according to
achievement of the performance goals, up to the Target Award, provided that the
Company may withhold Shares to cover required tax withholding in an amount equal
to the minimum statutory tax withholding requirement in respect of the
Performance Units earned up to the Target Award, and (ii) cash in an amount
equal to the Fair Market Value (as defined in the Plan) of the number of Shares
equal to the Performance Units to be paid in excess of the Target Award.

6. Dividend Equivalents with Respect to Performance Units.

(a) Dividend Equivalents shall accrue with respect to Performance Units and
shall be payable subject to the same performance goals and terms as the
Performance Units to which they relate. Dividend Equivalents shall be credited
with respect to the Target Award of Performance Units from the Date of Grant
until the payment date. If and to the extent that the underlying Performance
Units are forfeited, all related Dividend Equivalents shall also be forfeited.

(b) While the Performance Units are outstanding, the Company will keep records
in a bookkeeping account for the Participant. On each payment date for a
dividend paid by UGI on its common stock, the Company shall credit to the
Participant’s account an amount equal to the Dividend Equivalents associated
with the Target Award of Performance Units held by the Participant on the record
date for the dividend. No interest will be credited to any such account.

(c) The target amount of Dividend Equivalents (100% of the Dividend Equivalents
credited to the Participant’s account) will be earned if UGI’s TSR rank is at
the 50th TSR rank for the measurement period. The Participant can earn up to
200% of the target amount of Dividend Equivalents if UGI’s TSR rank exceeds the
50th TSR rank, according to the schedule in Section 2 above. Except as described
in Section 3(b) above, if the Participant’s employment or service with the
Company terminates before December 31, 2014, all Dividend Equivalents will be
forfeited.

 

3



--------------------------------------------------------------------------------

(d) Dividend Equivalents will be paid in cash at the same time as the underlying
Performance Units are paid, after the Committee determines that the conditions
to payment have been met. Notwithstanding anything in this Grant Letter to the
contrary, the Participant may not accrue Dividend Equivalents in excess of
$750,000 during any calendar year under all grants under the Plan.

7. Withholding. The Participant shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the payments under this Grant Letter.

8. Change of Control. If a Change of Control occurs during the measurement
period, the outstanding Performance Units and Dividend Equivalents shall be paid
in cash in an amount equal to the greater of (i) the Target Award amount or
(ii) the award amount that would be paid as if the measurement period ended on
the date of the Change of Control, based on the Company’s achievement of the
performance goals as of the date of the Change of Control, as determined by the
Committee. If a former Participant is entitled to receive a prorated award for
the measurement period pursuant to Section 3(b) above, the award will be the
prorated portion of the amount described in the preceding sentence. The
Performance Units and Dividend Equivalents shall be paid on the closing date of
the Change of Control. For Participants who are employees of UGI Utilities, Inc.
(“Utilities”) or a subsidiary of Utilities, the term “Change of Control” shall
mean (i) a Change of Control of UGI as defined in the Plan, or (ii) one of the
events set forth on Exhibit B with respect to Utilities.

9. Definitions. For purposes of this Grant Letter, the following terms will have
the meanings set forth below:

(a) “Company” means UGI and its Subsidiaries (as defined in the Plan).

(b) “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.

(c) “Dividend Equivalent” means an amount determined by multiplying the number
of shares of UGI common stock subject to the target award of Performance Units
by the per-share cash dividend, or the per-share fair market value of any
dividend in consideration other than cash, paid by UGI on its common stock.

(d) “Employed by, or provide service to, the Company” shall mean employment or
service as an employee or director of the Company.

(e) “Performance Unit” means a hypothetical unit that represents the value of
one share of UGI common stock.

 

4



--------------------------------------------------------------------------------

(f) “Retirement” means the Participant’s retirement under the Retirement Income
Plan for Employees of UGI Utilities, Inc., if the Participant is covered by that
Retirement Income Plan. “Retirement” for other Company employees means
termination of employment after attaining age 55 with ten or more years of
service with the Company.

(g) “Severance Plan” means any severance plan maintained by the Company that is
applicable to the Participant.

10. Grant Subject to Plan Provisions and Company Policies.

(a) This grant is made pursuant to the Plan and the Terms and Conditions
established by the Committee with respect to the Plan, both of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan and the Terms and Conditions. The grant and payment of
Performance Units and Dividend Equivalents are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) the registration, qualification or
listing of the Shares, (ii) changes in capitalization of the Company and
(iii) other requirements of applicable law. The Committee shall have the
authority to interpret and construe the grant pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder.

(b) All Shares issued pursuant to this Performance Unit grant shall be subject
to the UGI Corporation Stock Ownership Policy. This Performance Unit grant and
all Shares issued pursuant to this Performance Unit grant shall be subject to
any applicable clawback and other policies implemented by the Board of Directors
of UGI, as in effect from time to time.

11. No Employment or Other Rights. The grant of Performance Units shall not
confer upon the Participant any right to be retained by or in the employ or
service of the Company and shall not interfere in any way with the right of the
Company to terminate the Participant’s employment or service at any time. The
right of the Company to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.

12. No Shareholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a shareholder with respect to the
Shares related to the Performance Units, unless and until certificates for
Shares have been issued to the Participant or successor.

13. Assignment and Transfers. The rights and interests of the Participant under
this Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. If the Participant dies, any payments to be made under
this Grant Letter after the Participant’s death shall be paid to the
Participant’s estate. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.

14. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

 

5



--------------------------------------------------------------------------------

15. Notice. Any notice to UGI provided for in this instrument shall be addressed
to UGI in care of the Corporate Secretary at UGI’s headquarters, and any notice
to the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Company, or to such other address as the Participant
may designate to the Company in writing. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.

IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Grant Letter, and the Participant has executed this Grant Letter,
effective as of the Date of Grant.

 

    UGI Corporation Attest      

 

    By:  

 

Corporate Secretary       Robert H. Knauss       Vice President and General
Counsel

I hereby acknowledge receipt of the Plan and the Terms and Conditions
incorporated herein. I accept the Performance Units described in this Grant
Letter, and I agree to be bound by the terms of the Plan, including the Terms
and Conditions, and this Grant Letter. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding on me
and any other person having or claiming a right under this grant.

 

Participant

 

6



--------------------------------------------------------------------------------

EXHIBIT A

UGI CORPORATION

PERFORMANCE UNIT PEER GROUP

RUSSELL MIDCAP UTILITIES

(EXCLUDING TELECOMS)

as of 1/1/2012

 

AES Corp. (AES)

 

NiSource Inc. (NI)

AGL Resources (AGL)

 

Northeast Utilities (NU)

Alliant Energy (LNT)

 

NRG Energy (NRG)

Ameren Corporation (AEE)

 

NStar (NST)

American Water Works (AWK)

 

NV Energy Inc. (NVE)

Aqua America Inc. (WTR)

 

OGE Energy Corp. (OGE)

Atmos Energy (ATO)

 

ONEOK Inc. (OKE)

Calpine Corp. (CPN)

 

Pepco Holdings (POM)

Centerpoint Energy (CNP)

 

Pinnacle West Capital Corp. (PNW)

CMS Energy Corp. (CMS)

 

PPL Corporation (PPL)

Consolidated Edison Inc. (ED)

 

Progress Energy (PGN)

Constellation Energy (CEG)

 

Questar Corp. (STR)

DTE Energy Co. (DTE)

 

Scana Corp. (SCG)

Edison International (EIX)

 

Sempra Energy (SRE)

Energen Corp. (EGN)

 

Southern Union (SUG)

Entergy Corp (ETR)

 

Teco Energy Inc. (TE)

Genon Energy Inc. (GEN)

 

UGI Corporation (UGI)

Great Plains Energy (GXP)

 

Vectren Corp. (VVC)

Hawaiian Electric (HE)

 

Westar Energy, Inc. (WR)

Integrys Energy (TEG)

 

Wisconsin Energy (WEC)

ITC Holdings Corp. (ITC)

 

XCEL Energy Inc. (XEL)

MDU Resource Group (MDU)

 

Xylem Inc. (XYL)

National Fuel Gas Co. (NFG)

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Change of Control with Respect to Utilities

For Participants who are employees of Utilities, or a subsidiary of Utilities,
the term “Change of Control” shall include the events set forth in this Exhibit
A with respect to Utilities, and the defined terms set forth used in this
Exhibit B, if not defined in the Plan, shall have the following meanings:

1. “Change of Control” shall include any of the following events:

(A) UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of Utilities or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of Utilities entitled to vote generally in the election of directors;
or

(B) Completion by Utilities of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of Utilities’ outstanding common stock and voting securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of Utilities’
outstanding common stock and voting securities, as the case may be; or

(C) Completion of a complete liquidation or dissolution of the Utilities or sale
or other disposition of all or substantially all of the assets of Utilities
other than to a corporation with respect to which, following such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of
Utilities’ outstanding common stock and voting securities immediately prior to
such sale or disposition in substantially the same proportion as their ownership
of Utilities’ outstanding common stock and voting securities, as the case may
be, immediately prior to such sale or disposition.

2. “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.

 

B-1



--------------------------------------------------------------------------------

3. A Person shall be deemed the “Beneficial Owner” of any securities: (i) that
such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any securities;
provided, however, that nothing in this Section 1(c) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until the expiration of forty (40) days after the
date of such acquisition.

4. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

5. “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.

6. “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI, as applicable, directly or indirectly, owns at least fifty
percent (50%) of the profits or capital interests.

 

B-2